Title: To James Madison from James Monroe, 13 September 1813
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Sepr. 13. 1813
I have been much engaged in my private concerns, tho’ rather indisposed, since my return home, so that I have not been able to enter on any serious business. I shall begin to day to take up the most pressing.
I retain for the present Sodestroms comns., believing that their effect will be to license a trade with the enemy. I return the letters of the Secry at war and of the navy. Respectfully & sincerely yours
Jas Monroe
